DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-17, 19 are pending.  Claims 2, 3, 18 have been cancelled.  Claims 1, 9-13, 15 have been amended. Claim 19 has been added.

Response to Amendment

Applicant’s amendments to claims 1, 9-13, 15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 08/24/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, claim objections and the rejection under 35 USC § 101 are withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Pub. 20150242605 A1) and further in view of Narayanaswami (US Pat. 6720860 B1).

Regarding claim 1, Du discloses a method for managing the use of the functions of a watch (para. 34- The trust coefficient may convey the current level of authentication of a user of a mobile device 100 such as a smart phone, tablet, smart watch or other personal electronic device.) comprising: a step of authenticating the wearer of the watch in order to authorize access to said functions (para. 35- For example, a user with a high-level trust coefficient may be provided a high level of user access to sensitive information or more may be provided with the authority to execute financial transactions of greater value; a user with a medium-level trust coefficient may be provided with the authority to execute only small financial transactions; a user with a low-level trust coefficient may only be permitted browser access.), and a step of controlling the identity of the wearer of the watch at a determined period by verifying the validity of a digital identification element determined from at least one biometric information element of the wearer of said watch in order to maintain access to said functions (Fig. 4, various biometrics; para. 36- to dynamically calculate, in real time, a trust coefficient so as to provide continuous or quasi-continuous authentication capability in mobile devices.), and a step of unlocking access to said functions of the watch when said access has been locked following a verification of the digital identification element showing its invalidity (para. 68- by utilizing continuous authentication data (graph 712), inputs may be continuously collected (e.g. GPS location, touch screen finger scan, etc.), and even through access control is met (graph 714) and access is granted, an intruder may still be detected. For example, an intruder designation may be detected (e.g., an unknown GPS location), access control will drop and access will be denied, until a stronger authentication input is requested and received by the mobile device, such as a fingerprint scan.)
Although Du does teach an unlocking step upon authentication invalidity, it does not specifically teach the unlocking step comprising the following sub-steps: presentation of a graphic representation on an interface for broadcasting a visual piece of information of said watch; selection within a limited time interval of a sequence of at least two identification portions comprised in said graphic representation aiming at identifying said wearer, said sequence corresponding to an identification code of the wearer, and validation of the selected sequence. However, these sub-steps are known and used in the art as evidenced by Narayanaswami (see col. 8, lines 34-55) and therefore, one skilled in the art would have found it obvious to utilize it in Du as a simple well-known alternative method of authentication into a watch device. 
Narayanaswami also discloses wherein, in the selection sub-step, the identifications portions are not visible in the graphic presentation on the interface for broadcasting of the watch (Figs 6; col. 8, lines 34-55- When a user desires to access an application, for instance, a PIM application for storing passwords or locations of user keys, the Wrist Watch device will first display a screen prompting user authentication. In the preferred embodiment, for each element of the user password, images are flashed, one at a time, in sequence, in a region of the screen. To validate oneself, the user touches, e.g., taps, the touch-sensitive display panel portion at the screen location when the correct password element (image) is flashed on that portion of the screen. This means that the user has to wait for the right image to be displayed in accordance with his/her password. It is understood that each flashed image of a sequence may appear on the screen for a different period of time, randomly determined. Further, it is understood that the length of the image sequence may be varied depending on the security needs of the user and the time between image flashes may be randomized. Once a user password element for a sequence has been identified, the flashing sequence of images corresponding to the next and succeeding user password elements, may move to a next portion of the display interface corresponding to another touch screen region.), the user being required to preselect at least one area of interest from the graphic representation in order for the identifications portions to be visible.(col. 8, lines 26-33-  In the preferred embodiment, the user first pre-selects the choices comprising his/her password or may download his/her choice. The password may comprise any number of characters, e.g., numbers or letters, or may comprise images such as geometric shapes, animals, people or combinations thereof. An example password sequence 400 comprise four geometric shapes is illustrated in FIG. 6(a). Note- the user pre-selecting the icons for the password must take place before the phase of making the icons visible (flashing on the screen) for the selection of the password)

Regarding claim 4, Du discloses in the method according to claim 1, wherein the validation sub-step comprises a phase of comparison between said selected sequence and a reference sequence. (Figs 6; col. 8, lines 34-55- When a user desires to access an application, for instance, a PIM application for storing passwords or locations of user keys, the Wrist Watch device will first display a screen prompting user authentication. In the preferred embodiment, for each element of the user password, images are flashed, one at a time, in sequence, in a region of the screen. To validate oneself, the user touches, e.g., taps, the touch-sensitive display panel portion at the screen location when the correct password element (image) is flashed on that portion of the screen. This means that the user has to wait for the right image to be displayed in accordance with his/her password. It is understood that each flashed image of a sequence may appear on the screen for a different period of time, randomly determined. Further, it is understood that the length of the image sequence may be varied depending on the security needs of the user and the time between image flashes may be randomized. Once a user password element for a sequence has been identified, the flashing sequence of images corresponding to the next and succeeding user password elements, may move to a next portion of the display interface corresponding to another touch screen region.)

Regarding claim 5, Du discloses in the method according to claim 1, wherein said at least one biometric information element is comprised in a portion of the wearer's skin. (para. 63- Examples of hard biological biometrics may include a fingerprint scan, palm print, facial scan, skin scan, voice scan, hand/finger shape imaging, etc)

Regarding claim 6, Du discloses in the method according to claim 1, wherein the control step comprises a sub-step of acquiring by at least one multispectral biometric skin sensor comprised in the watch, a plurality of images of a portion of the wearers skin adjacent to said sensor, said images comprising said at least one biometric information element comprised in said skin portion. (para. 70- palm scans, vascular scans, personal witness, time history, etc. Moreover, as shown in block 820, lower-tier biometric authentication technologies may include hand/finger geometry, cheek/ear scans, skin color or features; color detection = multispectral)

Regarding claim 7, Du discloses in the method according to claim 1, wherein the control step comprises a sub-step of generating a digital identification element from said at least one biometric information element. (para. 39- authentication strength function block 220 may retrieve, extract or otherwise receive biometric sensor information from biometric sensors (e.g. hard biometrics and/or soft biometrics), non-biometric sensor data from non-biometric sensors (e.g. non-biometrics), user data input, or other authentication information, which matches, fulfills, satisfies or is consistent with or otherwise incorporates predefined security/privacy preference settings (as determined by preference setting function block 210) in order to form a trust coefficient that is calculated by trust coefficient calculation function block 240.)

Regarding claim 8, Du discloses in the method according to claim 1, wherein the control step comprises a sub-step of validating a digital identification element generated in anticipation of the control of the identity of the wearer. (para. 39- authentication strength function block 220 may retrieve, extract or otherwise receive biometric sensor information from biometric sensors (e.g. hard biometrics and/or soft biometrics), non-biometric sensor data from non-biometric sensors (e.g. non-biometrics), user data input, or other authentication information, which matches, fulfills, satisfies or is consistent with or otherwise incorporates predefined security/privacy preference settings (as determined by preference setting function block 210) in order to form a trust coefficient that is calculated by trust coefficient calculation function block 240.)

Regarding claim 9, Du discloses in the method according to claim 1, wherein the validation sub-step comprises a comparison phase including a sub-phase of maintaining the authorization to access said functions of the watch if the generated digital identification element is substantially similar or similar to a reference digital identification element. (para. 84- fingerprint template information, template information from multiple fingerprints, fingerprint matching score(s), face recognition, voice recognition, face location, behavior aspects, liveness, GPS location, visual location, relative voice location, audio location, relative visual location, altitude, at home or office, on travel or away, etc.)

Regarding claim 12, Du discloses in the method according to claim 1, wherein the generation sub-step comprises a phase wherein at least one biometric information element comprised in the acquired images relating to said skin portion. (para. 70- palm scans, vascular scans, personal witness, time history, etc. Moreover, as shown in block 820, lower-tier biometric authentication technologies may include hand/finger geometry, cheek/ear scans, skin color or features

Regarding claim 13, Du discloses in the method according to claim 1, wherein the generation sub-step comprises a phase of designing the digital identification element than the characterization of said biometric information element. (para. 39- authentication strength function block 220 may retrieve, extract or otherwise receive biometric sensor information from biometric sensors (e.g. hard biometrics and/or soft biometrics), non-biometric sensor data from non-biometric sensors (e.g. non-biometrics), user data input, or other authentication information, which matches, fulfills, satisfies or is consistent with or otherwise incorporates predefined security/privacy preference settings (as determined by preference setting function block 210) in order to form a trust coefficient that is calculated by trust coefficient calculation function block 240.)

Regarding claim 14, Du discloses in the method according to claim 1, wherein the biometric information element relates to a vascular network or to a texture of said skin. (para. 85- examples may include one or more TV components associated with sensor output information for iris, retina, palm, skin features, cheek, ear, vascular structure,)

Regarding claim 15, Du discloses a system for managing the functions of a watch implementing the method according to claim 1, the system comprising the following elements connected together: a processing, unit, a biometric sensor, an input interface and an interface for broadcasting a visual piece of information. (Fig. 1)

Regarding claim 16, Du discloses in the system according to claim 15, wherein the biometric sensor is a multispectral biometric skin sensor. (para. 70- palm scans, vascular scans, personal witness, time history, etc. Moreover, as shown in block 820, lower-tier biometric authentication technologies may include hand/finger geometry, cheek/ear scans, skin color or features; color detection = multispectral)

Regarding claim 17, Du discloses in a watch, in particular a connected mechanical watch, including a system according to claim 15. (para. 31- device 100 may be a mobile device, wireless device, cellular phone, personal digital assistant, mobile computer, wearable device (e.g., head mounted display, wrist watch)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Du and Narayanaswami and further in view of Rice (US Pub. 20170017785 A1).

	Du does not specifically teach a sub-step comprising  a phase of illuminating the skin portion according to different wavelengths or a phase of capturing images of the skin portion illuminated at different wavelengths.  However, these limitations are well-known and used in the art as evidenced by Rice (see paras. 79, 100, 104) and therefore, one of ordinary skill in the art would have found it obvious to utilize it in Du as a known alternative to achieve the desirable effect of measuring biometrics associated with skin.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Du and Narayanaswami and further in view of Goertz et al.  (US Pub. 20200192568 A1).

Regarding claim 19 (New), the combination of Du and Narayanaswami does not specifically teach wherein the user preselects the at least one area of interest by enlarging the at least one area of interest on the interface for broadcasting. However, this concept is known and used in the art as evidenced by Goertz (see Figs. 4-6, para. 59) and therefore, one of ordinary skill in the art would have found it obvious to use this teaching of Goertz with the disclosure of Narayanaswami as a well known way of confirming a selected icon.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433       

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433